 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          GARY W. ALEXANDER,                               CASE NO. C19-650 MJP

11                                 Plaintiff,                ORDER GRANTING UNITED
                                                             STATES’ MOTION TO EXTEND
12                 v.                                        TIME TO RESPOND TO FIRST
                                                             AMENDED COMPLAINT
13          INTERNAL REVENUE SERVICE
            URSULA GILLIS AGENT, CFO,
14          STEVE BAKER, AGENT,

15                                 Defendant.

16          Having considered the federal defendants’ Motion to Extend Time to Respond to First

17   Amended Complaint, and all pleadings filed herein, and good cause appearing, IT IS HEREBY

18   ORDERED that the federal defendants shall have until June 3, 2019, within which to respond to

19   the First Amended Complaint.

20          The clerk is ordered to provide copies of this order to all counsel.

21          Dated May 13, 2019.

22

23
                                                          A
                                                          Marsha J. Pechman
24                                                        United States District Judge

     ORDER GRANTING UNITED STATES’ MOTION TO EXTEND TIME TO RESPOND TO FIRST AMENDED
     COMPLAINT - 1
